IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                           Assigned on Briefs January 15, 2014

         STATE OF TENNESSEE v. RONNIE LAWRENCE CORRAL

              Direct Appeal from the Circuit Court for Robertson County
                      No. 2010CR284      Michael R. Jones, Judge




                   No. M2013-00764-CCA-R3-CD - Filed June 9, 2014


Defendant, Ronnie Corral, was indicted in a 16-count indictment for five counts of attempted
first degree murder; five counts of aggravated assault; three counts of facilitation of
attempted aggravated robbery; one count of aggravated robbery; one count of attempted
aggravated robbery; and one count of aggravated burglary. Following a jury trial, Defendant
was convicted of five counts of facilitation of attempted first degree murder; four counts of
aggravated assault; one count of facilitation of aggravated assault; four counts of facilitation
of attempted aggravated robbery; one count of aggravated robbery; and one count of
aggravated burglary. Defendant’s four convictions for facilitation of attempted aggravated
robbery were merged with three of his aggravated assault convictions and his conviction for
facilitation of aggravated assault, and his remaining aggravated assault conviction was
merged with his aggravated robbery conviction. For his convictions, Defendant received a
total effective sentence of ten years. Defendant appeals his convictions and sentences and
asserts: 1) the trial court abused its discretion by declining to grant a mistrial after the trial
court allowed inadmissible hearsay to be admitted; 2) the evidence was insufficient to
support his convictions for aggravated robbery and facilitation to commit first degree
premeditated murder; and 3) the trial court erred in sentencing Defendant to more than the
minimum sentence in the applicable sentencing range. After a thorough review of the record,
we find no error and affirm the judgments of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

T HOMAS T. W OODALL, J., delivered the opinion of the court, in which J OSEPH M.
T IPTON, P.J., and R OBERT W. W EDEMEYER, J., joined.

H. Garth Click, Springfield, Tennessee, (on appeal); and Roger Eric Nell, District Public
Defender; Timothy Joseph Richter, Assistant Public Defender; for the appellant, Ronnie
Corral.
Robert E. Cooper, Jr., Attorney General and Reporter; Rachel Harmon, Assistant Attorney
General; John Wesley Carney, Jr., District Attorney General; and Jason White, Assistant
District Attorney General, for the appellee, the State of Tennessee.

                                         OPINION

Facts

       On the night of March 5, 2010, and into the early morning hours of March 6, Veronica
Miles, Ocena Jones, and Jackie Ann Lee Alvarez went to a trailer occupied by five Hispanic
men. While they were there, Ms. Alvarez engaged in prostitution with one of the men. The
three women then left the trailer and drove to a nearby market in Tramont Moody’s vehicle.
While inside the market, Ms. Alvarez spoke to Tramont Moody, Defendant, and Jeremy
Evitts. The women then returned to the trailer to smoke marijuana with the Hispanic men.
They were about to smoke a “blunt” when they heard “banging on the windows” and a gun
being fired at the trailer door. Ms. Jones and Ms. Miles saw Defendant enter the trailer
wearing a black or gray hoodie and a stocking cap. He was carrying a baseball bat.
Defendant entered the trailer with Mr. Evitts and Mr. Moody. Ms. Jones and Ms. Miles ran
outside. The Hispanic men went to the bedroom. As Ms. Jones and Ms. Miles fled, they
heard a gunshot fired inside the trailer. The police arrived just as Ms. Jones and Ms. Miles
exited the trailer. Ms. Jones yelled to the police that she thought someone had been shot.

        Rogelio Reyes testified that he and Reidaldo Evangelita lived in the trailer where the
incident occurred. On the night of the incident, Esteban Salazar, Josue Contreras, and Paul
Guia, were visiting. Mr. Evangelista was in his bedroom asleep, and the other four men were
drinking beer. Mr. Reyes testified that Mr. Guia was “talking” to the three women who came
over. The women left but returned again to retrieve a phone they said they left behind. Mr.
Contreras went outside to smoke a cigarette and then went back inside and told Mr. Reyes
that “there were some people outside who were going to assault [them].” Mr. Reyes shut the
door to the trailer. The perpetrators then “started breaking the windows and shooting.” Mr.
Reyes and his friends barricaded themselves in Mr. Evangelita’s bedroom. Shots were fired
into the bedroom, and Mr. Guia was shot in the leg. Mr. Reyes testified that the intruders
were banging on the door with something that sounded like a baseball bat. The intruders said
that they wanted money and keys to Mr. Guia’s truck which was parked outside. The victims
told them that they did not have any money and that the keys were beside the truck. Mr.
Reyes testified that he was not able to identify the intruders. He did not give them
permission to enter his home. Mr. Reyes was afraid of being shot.

       When police arrived, the victims came out of the bedroom. Mr. Reyes found a jar of
coins and a stereo belonging to him on the front porch. The items had been in the living

                                             -2-
room before the home invasion. There was broken glass around the window that had been
shattered, and the contents of the trailer were in disarray. The police had Defendant and his
two co-defendants in custody on the front porch of the trailer. One of the men made threats
in Spanish to Mr. Reyes, including comments about a gang, money, and death. Mr. Reyes
denied that he had bought drugs from the men.

       Esteban Salazar was at Mr. Reyes’ trailer when the incident occurred. He testified
that he and his friends were drinking beer in the living room. Mr. Salazar did not see the
intruders’ faces. He testified that the men were cussing and breaking the windows with a bat.
Three men entered the trailer and demanded money. The men were shooting, and Mr.
Salazar was afraid of being killed.

        Officers Andrew Cobb and Brant Holt, of the Springfield Police Department, were
patrolling the area on the night of the incident. They responded to a call that the home had
been forcibly entered. When they arrived, Officer Cobb saw two women coming out of the
trailer. One of the women told him, “they’re in there,” and Officer Cobb heard people
yelling and loud banging inside the trailer. He noticed that the front door was kicked in, and
there was a stereo and a bowl of change “strewn all over the porch[.]” Tramont Moody came
out of the trailer first, and Officer Holt detained him. Officer Cobb saw Defendant come out
from one of the bedrooms carrying a baseball bat. Officer Cobb and Officer Holt detained
Defendant and Jeremy Evitts. They then called for the victims to exit the trailer. One of the
victims had suffered a gunshot wound to his knee. The trailer was in disarray and damaged
from forced entry into the front door and back bedroom door.

        Officers recovered a revolver, a BB gun, bullet fragments, and a baseball bat. Officer
Holt testified that after Defendant and the co-defendants were taken into custody, Defendant
was speaking in Spanish. Officer Holt testified that he understood Spanish, but did not speak
fluently. He understood Defendant say “muerte,” which means “death,” and “punto,” which
means “bitch.” Officer Holt testified that Defendant’s demeanor was angry and that he was
“gritting” his teeth and took a step toward the victims in a “jerking motion.”

       Officer Elizabeth Leonardo was also called to the scene. When she arrived,
Defendant and the two co-defendants were in custody on the front porch of the trailer home.
Officer Leonardo took photographs of the scene. She observed a bullet hole in the bedroom
door and a bullet inside the bedroom.

       When Detective Terry Doris arrived at the scene, Defendant was in the back of a
patrol car because he had been “kind of combative.” Detective Doris walked through the
scene, collected evidence, and took photographs. He collected fingerprints from the glass
bowl that contained coins, but fingerprint analysis did not match the prints to any known

                                             -3-
individual. Detective Doris also later interviewed Ms. Jones and Ms. Miles. Detective Doris
testified that the two women’s accounts of the incident were consistent with each other.

Analysis

Failure to grant a mistrial

       Defendant contends that the trial court abused its discretion by not sua sponte granting
a mistrial after the State elicited inadmissible hearsay testimony from one of its witnesses
who testified that Defendant and his co-defendants lived together. During direct examination
by the State, Detective Doris testified as follows:

        Q.      And when you get to looking at Mr. Moody, Mr. Corral, and Mr.
                Evitts, if any, were you able to establish any connection between the
                three?

        A.      Yes, sir. Through my investigation, I was able to determine that they
                either lived together or . . . stayed together.

        Defense counsel objected on the basis of hearsay, and the trial court sustained the
objection. The court also instructed the jury “not [to] consider whatsoever that statement.”
The trial court instructed the prosecutor that, “[o]r through investigation is not proper.” The
prosecutor then asked Detective Doris whether he knew of the co-defendants’ living situation
through hearsay or personal knowledge, and Detective Doris responded that he had personal
knowledge. The trial court ordered a jury-out hearing, during which the trial court ruled that
the testimony was hearsay. The trial court again instructed the jury, “the last portion of
Detective Doris’s testimony in reference to whether [the co-defendants] knew each other or
lived together is to be totally disregarded and don’t consider it for any purpose.” Defense
counsel did not request a mistrial. Defendant now asserts that the trial court should have sua
sponte granted a mistrial.

        The decision of whether to grant a mistrial is within the sound discretion of the trial
court. State v. McKinney, 929 S.W.2d 404, 405 (Tenn. Crim. App. 1996). Normally, a
mistrial should be declared only if there is a manifest necessity for such action. Arnold v.
State, 563 S.W.2d 792, 794 (Tenn. Crim. App. 1977). One description of manifest necessity
is that, “[i]f it appears that some matter has occurred which would prevent an impartial
verdict from being reached,” a mistrial must be declared. Id. Additionally, a manifest
necessity exists when “no feasible alternative to halting the proceedings” exists. State v.
Knight, 616 S.W.2d 593, 596 (Tenn. 1981). The defendant bears the burden of establishing
a manifest necessity. State v. Seay, 945 S.W.2d 755, 764 (Tenn. Crim. App. 1996). This

                                              -4-
court will not disturb that decision unless there is an abuse of discretion. State v. Adkins, 786
S.W.2d 642, 644 (Tenn. 1990); State v. Williams, 929 S.W.2d 385, 388 (Tenn. Crim. App.
1996).

        In determining whether a mistrial is warranted because of inappropriate testimony of
a witness, our supreme court has used the following three nonexclusive factors: “(1) whether
the State elicited the testimony, or whether it was unsolicited and unresponsive; (2) whether
the trial court offered and gave a curative jury instruction; and (3) the relative strength or
weakness of the State’s proof.” State v. Nash, 294 S.W.3d 541, 547 (Tenn. 2009) (citing
State v. Smith, 893 S.W.2d 908, 923 (Tenn. 1994)).

        We conclude the Defendant has not shown a clear abuse of discretion on the part of
the trial court. In the case sub judice, the State elicited the testimony of Detective Doris
regarding the relationship between the three co-defendants. After the trial court ruled during
a jury-out hearing that the testimony was inadmissible hearsay, the prosecutor stated, “I’ll
leave the subject alone. I don’t want to risk going any further.” The court twice instructed
the jury to disregard the statement. We presume jurors follow the curative instructions of the
trial court. State v. Stout, 46 S.W.3d 689, 715 (Tenn. 2001); State v. Williams, 977 S.W.2d
101, 106 (Tenn. 1998). Finally, the State presented a strong case against Defendant. The
testimony does not, therefore, demonstrate a manifest necessity requiring a mistrial.
Defendant is not entitled to relief on this issue.

Sufficiency of the evidence

      Defendant contends that the evidence is insufficient to support his convictions for
aggravated robbery and facilitation of attempt to commit first degree murder.

        Our review of a defendant’s challenge to the sufficiency of the evidence to sustain a
conviction is governed by well settled principles of law. Our standard of review regarding
sufficiency of the evidence is “whether after viewing the evidence in the light most favorable
to the prosecution, any rational trier of fact could have found the essential elements of the
crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979); see also
Tenn. R. App. P. 13(e). After a jury finds a defendant guilty, the presumption of innocence
is removed and replaced with a presumption of guilt. State v. Evans, 838 S.W.2d 185, 191
(Tenn. 1992). Consequently, the defendant has the burden on appeal of demonstrating why
the evidence was insufficient to support the jury’s verdict. State v. Tuggle, 639 S.W.2d 913,
914 (Tenn. 1982). The appellate court does not weigh the evidence anew; rather, “a jury
verdict, approved by the trial judge, accredits the testimony of the witnesses for the State and
resolves all conflicts” in the testimony and all reasonably drawn inferences in favor of the
State. State v. Harris, 839 S.W.2d 54, 75 (Tenn. 1992). Thus, “the State is entitled to the

                                               -5-
strongest legitimate view of the evidence and all reasonable or legitimate inferences which
may be drawn therefrom.” Id. (citation omitted). This standard of review applies to guilty
verdicts based upon direct or circumstantial evidence. State v. Dorantes, 331 S .W.3d 370,
379 (Tenn. 2011) (citing State v. Hanson, 279 S.W.3d 265, 275 (Tenn. 2009)). In Dorantes,
our supreme court adopted the United States Supreme Court standard that “direct and
circumstantial evidence should be treated the same when weighing the sufficiency of such
evidence.” Id. at 381. Accordingly, the evidence need not exclude every other reasonable
hypothesis except that of the defendant’s guilt, provided the defendant’s guilt is established
beyond a reasonable doubt. Id.

       Defendant was convicted in Count 6 of aggravated robbery. “Aggravated robbery is
robbery as defined in § 39-13-401 . . . [and] [a]ccomplished with a deadly weapon or by
display of any article used or fashioned to lead the victim to reasonably believe it to be a
deadly weapon.” Tenn. Code Ann. § 39-13-401(a) defines robbery as “the intentional or
knowing theft of property from the person of another by violence or putting the person in
fear.” Id.

       Defendant asserts that the evidence was insufficient to show that a theft of property
occurred. The proof at trial showed that Defendant and his two co-defendants broke
windows and shot into the trailer to get inside. After they entered the trailer, shots were fired
into the bedroom. They were cursing and saying that they wanted money and keys to Mr.
Guia’s truck parked outside. Mr. Reyes was “[s]cared” of being shot. Mr. Reyes had not
given them permission to enter his home. When police arrived at the scene, they observed
a stereo and a bowl of coins strewn across the front porch. Mr. Reyes testified that those
items had not been on the porch prior to the incident and that they were normally kept in the
living room. The evidence is sufficient for the jury to have reasonably inferred that
Defendant and his co-defendants removed the items from the home.

       Defendant also contends that the evidence was insufficient to support his convictions
for facilitation of attempted first degree premeditated murder. “A person is criminally
responsible for the facilitation of a felony, if, knowing that another intends to commit a
specific felony, but without the intent required for criminal responsibility under § 39-11-
402(2), the person knowingly furnishes substantial assistance in the commission of the
felony.” Tenn. Code Ann. § 39-11-403(a). “A person commits criminal attempt who, acting
with the kind of culpability otherwise required for the offense . . . [a]cts with intent to
complete a course of action or cause a result that would constitute the offense, under the
circumstances surrounding the conduct as the person believes them to be, and the conduct
constitutes a substantial step toward the commission of the offense.” Tenn. Code Ann. § 39-
12-101(a)(3). “First degree murder is . . . [a] premeditated and intentional killing of
another.” Tenn. Code Ann. § 39-13-202(a)(1).

                                               -6-
         Defendant cites State v. Jason D. Pillow, No. M2002-01864-CCA-R3-CD, 2004 WL
367747 (Tenn. Crim. App. Feb. 27, 2004), perm. app. denied (June 21, 2004). In Pillow, the
defendant and two others went to the victims’ residence to rob them. The defendant actively
participated in the robbery and fired his weapon during a confrontation with the victims. In
affirming the defendant’s convictions for facilitation of attempted first degree premeditated
murder, a panel of this court concluded that the jury could have reasonably inferred that the
initial intent to rob the victims became an intent to murder the victims when a co-defendant
shouted, “‘[K]ill that ni****.’” Id. at *6. Defendant attempts to distinguish this case from
Pillow, arguing that unlike the defendant in Pillow, Defendant was not armed with a gun, he
did not directly confront the victims, and that no statements were made during the incident
indicating an intent to murder the victims.

        A view of the evidence in a light most favorable to the State shows that Defendant
arrived with the co-defendants at the home of the victims. Defendant was an active
participant in the invasion, using a baseball bat to forcibly enter the home while a co-
defendant fired shots at the victims. After the police arrived, Defendant made threats in
Spanish to the victims, using the word “death.” Mr. Reyes and Mr. Salazar feared that the
intruders would kill them. The fact that Defendant’s threats toward the victims were made
while he was in police custody, rather than during the home invasion, does not prevent the
jury from considering that proof and reasonably concluding that the men intended to kill the
victims from the beginning of the incident. We conclude that the evidence is sufficient to
support Defendant’s convictions. Defendant is not entitled to relief on this issue.

Sentencing

        Defendant contends that the trial court erred in sentencing him. Defendant cites an
incorrect standard of review and argues that the trial court failed to properly apply a
mitigating factor in determining Defendant’s sentence. Specifically, Defendant contends that
the trial court should have applied as a mitigating factor that Defendant suffered from a
“mental illness that affected [him] at the time of the commission of the offense.” See Tenn.
Code Ann. § 40-35-113(8).

       Appellate review of sentencing decisions is now based on an abuse of discretion
standard. This court must apply “a presumption of reasonableness to within-range sentencing
decisions that reflect a proper application of the purposes and principles of our Sentencing
Act.” State v. Bise, 380 S.W.3d 682, 707 (Tenn. 2012). In making its sentencing
determination, the trial court, at the conclusion of the sentencing hearing, first determines the
range of sentence and then determines the specific sentence and the appropriate combination
of sentencing alternatives by considering: (1) the evidence, if any, received at the trial and
the sentencing hearing; (2) the presentence report; (3) the principles of sentencing and

                                               -7-
arguments as to sentencing alternatives; (4) the nature and characteristics of the criminal
conduct involved; (5) evidence and information offered by the parties on the enhancement
and mitigating factors; (6) any statistical information provided by the administrative office
of the courts regarding sentences for similar offenses; (7) any statements the defendant
wishes to make in the defendant’s behalf about sentencing; and (8) the potential for
rehabilitation or treatment. Tenn. Code Ann. §§ 40-35-210(a), (b), -103(5); State v.
Williams, 920 S.W.2d 247, 258 (Tenn. Crim. App. 1995).

       The trial court is still required to place on the record its reasons for imposing the
specific sentence, including the identification of the mitigating and enhancement factors
found, the specific facts supporting each enhancement factor found, and the method by which
the mitigating and enhancement factors have been evaluated and balanced in determining the
sentence. See Bise, 380 S.W.3d at 706 n. 41; State v. Samuels, 44 S.W.3d 489, 492 (Tenn.
2001). Thus, a sentence should be upheld so long as it is within the appropriate range and
the record demonstrates that the sentence is otherwise in compliance with the purposes and
principles listed by statute.

        At the sentencing hearing, Defendant testified that he was 34 years old and that he had
obtained his GED. He testified that he was in “poor” health and that he had degenerative
disc disease, cancer, and “mental disabilities” for which he took medication. Defendant also
testified that he had used drugs and alcohol since he was ten years old. Defendant testified
that he drank “about seven” 32-ounce “King Cobras” before the incident. He testified that
he did not intend for any of the victims to be shot. Defendant believed that if he had been
sober on the night of the incident, he would not have participated in the invasion. Defendant
claimed that one of the victims had robbed him earlier. Defendant stated that he was just
“along for the ride,” but that he was “there to try to get the money [he] got robbed for.”

       At the conclusion of the sentencing hearing, the trial court rejected Defendant’s
alleged mental condition and Defendant’s intoxication as mitigating factors, stating,

        there’s been no showing that [Defendant’s mental condition] truly had
        anything to do with the offense itself. The use of alcohol is not a mitigating
        factor in this Court’s judgment under these [statutory mitigating factors],
        since that would have been voluntary use of intoxicants. So he was not
        suffering from a mental or physical condition that significantly reduced his
        culpability. I do not find that whatsoever.

      We conclude that the trial court properly applied the principles and purposes of the
Sentencing Act. See Bise, 380 S.W.3d at 707. The trial court did not abuse its discretion in
determining the length of each sentence. The trial court’s sentencing decision was “within

                                              -8-
the appropriate range and the record demonstrates that the sentence is otherwise in
compliance with the purposes and principles listed by statute.” Id. at 709-10. Defendant is
not entitled to relief on this issue.

       After a careful review of the record and the briefs of the parties, we find no error and
affirm the judgments of the trial court.


                                                    _________________________________
                                                    THOMAS T. WOODALL, JUDGE




                                              -9-